Citation Nr: 0511078	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  03-25 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1973 until January 1977.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a March 
2002 rating decision of the Los Angeles Regional Office (RO) 
of the Department of Veterans Affairs (VA).   


FINDING OF FACT

Hepatitis was not manifested in service, and there is no 
competent evidence of a nexus between such disability and the 
veteran's service.


CONCLUSION OF LAW

Service connection for hepatitis is not warranted.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA
On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA applies in the instant case.  The 
Board finds that the mandates of the VCAA are met.

The veteran has been advised of VA's duties to notify and 
assist in the development of the claim.  A VA letter from 
January 2002 (prior to the rating appealed) did not 
specifically cite the VCAA, but informed him of what type of 
evidence was needed to establish entitlement to the benefit 
sought and of his and VA's responsibilities concerning claims 
development.  The initial rating decision in March 2002 and 
the July 2003 statement of the case (SOC) notified the 
veteran of applicable laws and regulations, of what the 
evidence showed, and why his claim was denied.  Also, 
regarding notice content, while the veteran was not advised 
verbatim to submit everything he had pertinent to his claim, 
the January 2002 letter informed him of what type of evidence 
was needed to establish the claim and asked him to submit or 
identify any such evidence not already of record.  This was 
equivalent to advising him to submit everything he had 
pertinent to the claim.  There is no further duty to notify.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, VA has obtained the veteran's 
service medical records and asked him to identify any 
additional evidence pertinent to his claim.  The veteran 
identified treatment for Hepatitis C from Kaiser Permanente 
in Lancaster, California, and the RO obtained these records.  
The veteran has not identified any additional evidence 
pertinent to his claim.    

The Board has also considered whether a VA examination or 
medical opinion is necessary.  An examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the  Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4).  Here, there is no 
evidence that the veteran contracted hepatitis in service and 
no competent evidence that the veteran's current hepatitis 
can be associated with any event, injury or disease in 
service.   Hence, an examination is not necessary.  VA's 
assistance obligations are met.  No further assistance to the 
veteran is required.  He is not prejudiced by the Board's 
proceeding with appellate review.

II.  Factual Background

The veteran's service medical records do not reveal any 
complaints, findings or symptoms pertaining to hepatitis or 
any other liver dysfunction.  In his report of medical 
history at separation the veteran checked, "No" when asked 
whether he currently had, or had ever had, hepatitis; no 
pertinent abnormalities were noted on clinical evaluation.

In his October 2001 claim, the veteran indicated that his 
hepatitis C might be related to his military service from 
sharing razors, dental work or contact with blood of someone 
who had hepatitis C.  Since he was a regular blood donor, the 
Red Cross notified him that he had hepatitis C.

Records from the Southern California Permanente Medical Group 
from 1999 to 2002 revealed a diagnosis of chronic hepatitis 
C, with a history dating back to 1994.  A liver biopsy in 
December 2001 found grade I-II inflammation.  The veteran 
failed interferon monotherapy in 1998 and began receiving 
combination therapy early in 2002.      

In response to the RO's January 2002 notification letter, the 
veteran noted that the hepatitis C virus was not identified 
until 1989, and that the hepatitis antibody test did not 
become commercially available until 1990.  He stated that the 
Red Cross determined that he had the hepatitis C virus in 
1990.  He contended that because hepatitis C is a slowly 
progressive disease, his military record would not show the 
virus even though he was a blood donor in the military.  His 
risk factors in service included intravenous drug use, 
sharing of razors and high-risk sexual activity but he was 
uncertain whether there was a relationship between these 
activities and his hepatitis C. 

In his April 2002 Notice of disagreement, the veteran 
indicated that when he entered service in 1973 he was 
required to shave every day even though it made his face 
severely break out with bumps.  He shared manual and electric 
razors with other servicemen and every time he would shave, 
his face would bleed.  He also indicated that in 1973 he was 
using, heroin, cocaine and marijuana.  He shared all his 
drugs with his buddies including mainlining or shooting up 
using the same needles because needles were not that 
accessible.  He continued using drugs until undergoing 
rehabilitation in 1982 or 1984.

III.  Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  To prevail on the question of service 
connection, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury 
(disability).  Hickson v. West; 13 Vet. App. 247, 248 (1999).

Service medical records do not show any abnormal blood tests 
or physical signs of hepatitis.  Medical evidence of record 
reflects that the veteran has been treated for hepatitis 
since 1998, and that his history of hepatitis C dates back to 
1994.  He alleges that the Red Cross identified his hepatitis 
C in 1990, some 13 years after service.  While it is 
certainly possible that the veteran actually contracted 
hepatitis earlier than 1994 (and even earlier than 1990), 
there is no competent (medical) evidence showing any nexus 
whatsoever between his hepatitis and any event, injury, or 
disease in service.  The only statement of record addressing 
a potential nexus between hepatitis and service in this case 
is the conjecture by the veteran that he may have contracted 
hepatitis from sharing razors.  However, he has not submitted 
a medical opinion or any other evidence supporting this 
belief.  Because he is a layperson, his own speculation in 
this matter is not competent evidence.  "Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  He also 
asserts that he shared needles engaging in illicit 
intravenous drug abuse during service, and that this may have 
caused his hepatitis.  As the sharing of needles is a known 
primary risk factors for contracting hepatitis C, it is 
entirely possible that he became infected with the hepatitis 
C virus in this manner.  appears more likely that the veteran 
became infected through this means.  Notably, he admits that 
he continued to abuse drugs intravenously postservice.  As 
the hepatitis C was first diagnosed many years postservice, 
there would be no basis for relating his hepatitis C to drug 
abuse in service versus drug abuse postservice.  Regardless, 
if he contracted hepatitis in this manner, compensation for 
such disability would be prohibited by law.  See 38 U.S.C.A. 
§ 1110.
While the record shows that the veteran has hepatitis C, 
there is no competent evidence to support a finding that he 
contracted it service.  The preponderance of the evidence is 
against a finding that the veteran's hepatitis C is related 
to service; hence, the claim must be denied.  


ORDER

Service connection for hepatitis C is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


